Citation Nr: 1209928	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-35 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to July 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Oakland, California Department of Veterans Affairs (VA), Regional Office (RO). 

The Veteran had requested a Travel Board hearing in connection with his appeal.  Such hearing was scheduled for February 8, 2012.  In a letter received on February 8, 2012, he explained that he was having car trouble and was unable to attend the hearing.  He requested that his Board hearing be rescheduled.  The undersigned has reviewed the Veteran's motion and determined that good cause for rescheduling the Travel Board hearing has been shown. See 38 C.F.R. § 20.702(c) (2) (2011).

The appeal is REMANDED to the Oakland RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his September 2009 VA Form 9 (substantive appeal) the Veteran requested a Travel Board hearing.  Although he was unable to attend the hearing scheduled in February 2012, for the reasons discussed above, the Board has granted his motion to reschedule the Travel Board hearing for good cause shown.  38 C.F.R. § 20.702(c) (2).  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him the opportunity for such a hearing, and because Travel Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  Accordingly, the case is REMANDED for the following:

Arrangements should be made for the Veteran to be scheduled for a Travel Board hearing at his local RO.  Notice of such hearing should be mailed to him at his current mailing address.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


